the opinion of the Court was delivered by
Tkitnkey, J.:
The charge of the Court was free of error, unless it be found in the answer to the defendant’s second point. From the argument of the plaintiff in error, it appears that that x>oint was intended to refer only to private streets and alleys which the owners of the land could open on their own ground, and not to other streets and alleys which might be opened by the municipal authorities. But it expressly referred to the laying out and opening of other streets and alleys according to the city plan, and the Court ruled that the owners could not lay out others or alter those already laid out. The point may admit of the construction intended by the defendant below, but when the answer so clearly showed how it was understood by the Court, the counsel should then have made the correction by presenting a point free from ambiguity.
At the trial the defendant offered to prove: “'That the opening of Franklin street through the Burke and Malone property would enable the owners of the property to sub-divide it into blocks of lots by streets and alleys opening into Franklin street, which sub-division of the property would largely increase its value.” The admissibility of this offer was settled in the recent case of the City of Allegheny v. Black, 99 Pa. St., 152. In that case, *262as in this, the offer was to show that the owners could sub-divide the land into blocks of lots by streets and alleys opening into the street causing the damage claimed, which sub-division would increase the value of the property, and its rejection was held to be error. What was then said need not how be repeated. Neither in that case nor this could the offer be1 misunderstood ; it referred in each to the private streets and alleys that the owner may advantageously lay out and open in the division of his lands into lots. If the opening of the public street opened the way to a sub-division of lots, with private streets and alleys, thereby increasing the market value of the whole tract, the fact is as competent as any other matter of advantage for consideration of the jury.
The second assignment of error is sustained.
Judgment reversed and venire facias de novo awarded.